PER CURIAM.
A stipulation was filed in this case by which it was agreed that this case should be submitted upon the record filed in case No. 8591, George L. Reed, Appellant, v. Fairmont Creamery Co., Appellee, 37 F.(2d) 332, and that the decision in that case should control this case, and the stipulation was approved by the court.
An opinion having been filed on this date affirming the decree in case No. 8591, George L. Reed, Appellant, v. Fairmont Creamery Co., Appellee, 37 F.(2d) 332, it is ordered that the decree in this case be affirmed.